United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-3102
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Buck Zane Roubideaux

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the District of North Dakota - Bismarck
                                   ____________

                              Submitted: May 31, 2016
                               Filed: August 5, 2016
                                   [Unpublished]
                                  ____________

Before RILEY, Chief Judge, COLLOTON and SHEPHERD, Circuit Judges.
                              ____________

PER CURIAM.

      Buck Zane Roubideaux appeals the district court’s1 denial of a reduction in
sentence under 18 U.S.C. § 3582(c). We affirm.


      1
       The Honorable Daniel L. Hovland, United States District Judge for the District
of North Dakota.
       In 2006, Roubideaux was charged with conspiracy to possess with intent to
distribute a controlled substance in violation of 21 U.S.C. §§ 841(a)(1) and 846, and
with obstructing justice by retaliating against an informant in violation of 18 U.S.C.
§ 1513(b)(2). He pled guilty to each count. The court found that Roubideaux was
responsible for 1.5 to 5 kilograms of methamphetamine, resulting in a base offense
level of 34. Roubideaux received a two-level enhancement for obstruction of justice
pursuant to United States Sentencing Guideline (“U.S.S.G.”) § 3C1.1, and a three-
level downward adjustment of acceptance of responsibility pursuant to U.S.S.G.
§ 3E1.1, giving Roubideaux a total offense level of 33. After determining that two
prior convictions included in the Presentence Report (“PSR”) were part of the instant
offense, the court calculated a criminal history category of III rather than category V
as recommended in the PSR. Together, this resulted in a U.S.S.G. range of 168 to
210 months imprisonment. The court sentenced Roubideaux to 168 months
imprisonment on the drug conspiracy count and 120 months imprisonment on the
retaliation count, to run concurrently.

        After Roubideaux was sentenced, Amendment 782 to the guidelines
retroactively reduced the applicable drug quantity base offense level by two.
Roubideaux moved under 18 U.S.C. § 3582(c)(2) for a reduction in his sentence.
Roubideaux asserted that the two-level reduction would lower his total offense level
to 31, resulting in a guideline range of 135 to 168 months. Accordingly, he requested
that his sentence be reduced to 135 months imprisonment. The government
responded, not asserting that Roubideaux was ineligible, but that a reduction was not
warranted. The district court denied Roubideaux’s motion, stating, “[i]n the broad
exercise of discretion, and after giving careful consideration to all of the sentencing
factors outlined in 18 U.S.C. § 3553(a), the Court finds that a further sentence
reduction is neither warranted nor appropriate in this case.” The court noted that the
basis of its decision was Roubideaux’s lengthy history of criminal activity,
involvement with a large drug conspiracy, and continued inability to comply with
institutional rules while incarcerated.

                                         -2-
       Roubideaux argues that the district court committed procedural error by failing
to calculate the amended guideline range before denying his request for a reduction
in sentence.2 The guidelines provide that, in considering a motion under
§ 3582(c)(2), the court “shall determine the amended guideline range that would have
been applicable to the defendant if the amendment(s) to the guidelines . . . had been
in effect at the time the defendant was sentenced.” U.S.S.G. § 1B1.10(b)(1); see also
Dillon v. United States, 560 U.S. 817, 827 (2010). The district court then considers
any applicable § 3553(a) factors in determining whether a reduction is appropriate.
18 U.S.C. § 3582(c)(2); U.S.S.G. § 1B1.10 cmt. 1(B)(i). In this case, Roubideaux
calculated that with his offense level reduced to 31, his amended range would be 135
to 168 months.

       Although the district court acknowledged Roubideaux’s proposed guideline
range, it did not appear to calculate and accept this range in accordance with U.S.S.G.
§ 1B1.10(b)(1). But after the court determines the amended range, it still must
consider the § 3553(a) factors to “determine whether, in its discretion, the reduction
authorized by reference to the policies relevant at step one is warranted in whole or
in part under the particular circumstances of the case.” Dillon, 560 U.S. at 827; see
18 U.S.C. § 3582(c)(2). Thus, we conclude that any procedural error was harmless.


      2
        Roubideaux also raises several other concerns regarding the district court’s
order. He contends that the district court’s misstatement of his original sentence in
the order and its characterization of his original placement in criminal history
category III as a “significant reduction” also warrant remand. However, the district
court’s description of Roubideaux’s existing sentence as 135 months in the order
denying the reduction is a simple misstatement, as demonstrated by the fact that the
district court also stated that Roubideaux requested a sentence of 135 months in his
motion for a reduction in sentence. Additionally, the district court was free to
recognize that the PSR initially placed Roubideaux in category V, and the order
makes clear that the district court did not find Roubideaux ineligible for a reduction
because of his placement in category III instead of V. To the extent that either of
these actions qualify as error, we find them harmless.

                                         -3-
See United States v. Lewis, No. 15-1342, 2016 WL 3568112 at *2 (8th Cir. July 1,
2016); United States v. Freeman, 718 F.3d 1002, 1005 (8th Cir. 2013). Because the
district court recognized the impact of Amendment 782 as argued by the parties and
then identified § 3553(a) factors as the reason for its decision to not reduce
Roubideaux’s sentence—including his involvement with a large drug conspiracy,
lengthy history of criminal activity, and numerous violations while incarcerated—we
have no doubt that the district court would have reached the same decision, regardless
of any procedural error. See Lewis, 2016 WL 3568112 at *2 (citing United States v.
Ortiz, 636 F.3d 389, 395 (8th Cir. 2011)); see also United States v. Burrell, 622 F.3d
961, 964 (8th Cir. 2010) (stating that we review a district court’s decision not to
reduce a sentence under § 3582(c)(2) for an abuse of discretion); U.S.S.G. § 1B1.10
cmt. 1(B)(iii) (stating that “[t]he court may consider post-sentencing conduct of the
defendant”). We affirm.
                         ______________________________




                                         -4-